

OCCIDENTAL PETROLEUM CORPORATION
EXECUTIVE SEVERANCE PLAN


Introduction
As of the Effective Date, the Company adopted this plan known as the Occidental
Petroleum Corporation Executive Severance Plan. The Plan was adopted to provide
severance compensation to the Company’s eligible executives in the event of an
involuntarily termination of employment under the terms and conditions set forth
herein.


ARTICLE I
Definitions and Interpretations
SECTION 1.01 Definitions. As used herein, the following words and phrases shall
have the following respective meanings.
(a) Accountant. The meaning set forth in Section 6.03(c).
(b) Affiliate. Any corporation, partnership, limited liability company, limited
liability partnership, association, trust or other organization that, directly
or indirectly, controls, is controlled by, or is under common control with, the
Company. For purposes of the preceding sentence, “control” (including, with
correlative meanings, the terms “controlled by” and “under common control
with”), as used with respect to any entity or organization, shall mean the
possession, directly or indirectly, of the power (i) to vote more than 50% of
the securities having ordinary voting power for the election of directors (or
the equivalent) of the controlled entity or organization or (ii) to direct or
cause the direction of the management and policies of the controlled entity or
organization, whether through the ownership of voting securities or by contract
or otherwise.
(c) Annual Incentive Plan. The Occidental Petroleum Corporation Executive
Incentive Compensation Plan or any successor plan thereto.
(d) Base Salary. With respect to any Participant, the annual rate of base salary
paid by the Company or its Subsidiary to such Participant (including amounts
that such Participant could have received in cash had he or she not elected to
contribute to an employee benefit plan or a deferred compensation program
maintained by the Company or any Subsidiary), excluding overtime pay, bonuses,
employee benefits, all forms of incentive compensation and all other types of
compensation and special payments. For purposes of Section 3.02, (i) if the Date
of Termination is on or prior to December 31, 2021, Base Salary shall mean the
greater of (A) such Participant’s Base Salary as in effect on March 1, 2020 and
(B) such Participant’s Base Salary as in effect on the Date of Termination, and
(ii) if the Date of Termination is after December 31, 2021, Base Salary shall
mean such Participant’s Base Salary as in effect on the Date of Termination.
(e) Board. The Board of Directors of the Company.



--------------------------------------------------------------------------------



(f) Bonus Amount. If the Date of Termination is on or prior to December 31,
2021, the Bonus Amount shall mean the Participant’s bonus earned for the year in
which the Date of Termination occurs under the Annual Incentive Plan based on
actual performance over the full performance period. If the Date of Termination
is after December 31, 2021, the Bonus Amount shall mean the Participant’s annual
target bonus opportunity under the Annual Incentive Plan for the year in which
the Date of Termination occurs.
(g) Cause. Cause (or term of similar import) as defined in a written employment
or similar agreement between the Company or one of its Subsidiaries, on the one
hand, and the Participant, on the other hand, or if no such agreement exists or
Cause (or term of similar import) is not defined therein, then a determination
by the Plan Administrator that the Participant:
(i) has engaged in gross negligence, gross incompetence, or gross misconduct in
the performance of the Participant’s duties with respect to the Company and its
Subsidiaries;
(ii) has willfully failed without proper legal reason to perform materially the
Participant’s duties and responsibilities to the Company and its Subsidiaries;
(iii) has breached any material provision of any written agreement between the
Company or one of its Subsidiaries, on the one hand, and the Participant, on the
other hand, or any corporate policy or code of conduct established by the
Company or one of its Subsidiaries;
(iv) has willfully engaged in conduct that is, or could reasonably expected to
be, materially injurious to the Company and its Subsidiaries;
(v) has committed an act of theft, fraud, embezzlement or misappropriation;
(vi) has committed a breach of a fiduciary duty to the Company and its
Subsidiaries; or
(vii) has been convicted of, pleaded no contest to, or received adjudicated
probation or deferred adjudication in connection with, any felony (or a crime of
similar import in a foreign jurisdiction) or any crime involving fraud,
dishonesty or moral turpitude;
provided, however, that upon the occurrence of one or more conditions specified
in (i) through (iv) above, the Plan Administrator shall provide notice to the
Participant of the existence of such condition(s) and the Participant shall have
30 days following receipt of such notice to correct such condition(s), the
determination of whether such condition(s) has been corrected shall be made by
the Plan Administrator in its sole discretion, exercised in good faith, and any
failure by the Participant to correct such condition(s) shall result in the
Participant’s termination of employment for Cause upon expiration of such 30-day
corrective period or such later date specified by the Plan Administrator. For
purposes of this definition, no act or failure to act on the part of the
Participant shall be considered “willful” or done or omitted to be done
“willfully”,





--------------------------------------------------------------------------------



unless it is done, or omitted to be done, by the Participant in bad faith or
without reasonable belief that the Participant’s action or omission was in the
best interest of the Company and its Subsidiaries.
(h) COBRA. The Consolidated Omnibus Budget Reconciliation Act of 1985.
(i) Code. The Internal Revenue Code of 1986.
(j) Company. Occidental Petroleum Corporation, a Delaware corporation.
(k) Continued Benefits. The meaning set forth in Section 3.02(a)(iii).
(l) Date of Termination. With respect to any Participant, the date on which such
Participant’s employment with the Company and its Subsidiaries is terminated,
without the concurrent or immediate re-employment of such Participant by the
Company or one of its Subsidiaries (or any successor thereto).
(m) Effective Date. March 29, 2020.
(n) Employee. Any individual who is designated on the U.S. dollar payroll of the
Company or a Subsidiary as a regular full-time employee of the Company or a
Subsidiary. Notwithstanding the foregoing, “Employee” excludes:
(i) any individual who is not on the U.S. dollar payroll of the Company or a
Subsidiary for whatever reason, including a worker that the Company or a
Subsidiary considers to be an independent contractor, a leased employee, a
contractor or an agency or staffing worker;
(ii) any individual not designated in the payroll records of the Company or a
Subsidiary, or otherwise not considered by Company or a Subsidiary, to be a
regular full-time employee;
(iii) any interim officer, or temporary or seasonal employee;
(iv) any individual who is a participant in another severance plan or program
sponsored by the Company or one of its Subsidiaries (it being understood that
(i) if the individual would be eligible to participate in the Plan but for such
individual’s eligibility to participate in the Occidental Petroleum Corporation
Notice and Severance Pay Plan, then such individual shall participate in the
Plan in lieu of the Occidental Petroleum Corporation Notice and Severance Pay
Plan and (ii) benefits under the Occidental Petroleum Corporation Executive
Change in Control Severance Plan due as a result of a qualifying termination of
employment within the Protection Period (as defined therein) shall be in lieu of
benefits under the Plan);
(v) any individual who is party to an individual written agreement with the
Company or its Subsidiary providing for severance benefits; and





--------------------------------------------------------------------------------



(vi) any employee whose employment terms and conditions are governed by a
collective bargaining agreement or other agreement with any labor union, works
council or other employee representative organization, unless such agreement
expressly provides for coverage under the Plan.
(o) ERISA. The Employee Retirement Income Security Act of 1974.
(p) Exchange Act. The Securities Exchange Act of 1934.
(q) Other Source. The meaning set forth in Section 3.03(c).
(r) Participant. A Tier I Employee or Tier II Employee, as applicable, unless
otherwise designated by the Plan Administrator pursuant to Section 2.01.
(s) Payments. The meaning set forth in Section 6.03(a).
(t) Person. Any person, entity or “group” within the meaning of Section 13(d)(3)
or Section 14(d)(2) of the Exchange Act.
(u) Plan. This Occidental Petroleum Corporation Executive Severance Plan, as it
may be amended or modified from time to time.
(v) Plan Administrator. The Occidental Petroleum Corporation Executive
Compensation Committee, as appointed by the Board.
(w) Release Condition. The meaning set forth in Section 3.02(b).
(x) Separation Benefits. The payments and benefits due pursuant to
Section 3.02(a).
(y) Specified Employee. A “specified employee” within the meaning of Section
409A(a)(2)(B)(i) of the Code, as determined under the Company’s established
methodology for determining specified employees.
(z) Subsidiary. Any entity in which the Company, directly or indirectly, holds a
majority of the voting power of such entity’s outstanding shares of capital
stock or other voting interests, as applicable.
(aa) Tier I Employee. An Employee who is the Chief Executive Officer of the
Company.
(bb) Tier II Employee. An Employee, other than a Tier I Employee, (i) who was
listed as an executive officer in the Company’s most recent Form 10-K filed; or
(ii) who, in the determination of the Plan Administrator, would have been listed
as an executive officer in the Company’s Form 10-K for the fiscal year in which
the Date of Termination occurs.





--------------------------------------------------------------------------------



(cc) WARN Act. As applicable, the Worker Adjustment and Retraining Notification
Act and any other similar U.S. Federal, state or other applicable law mandating
the provision of notice to employees prior to termination of employment.
Section 1.02 Interpretations. Pronouns and other words of gender shall be read
as gender-neutral. Words importing the singular only shall include the plural
and vice versa. The words “include”, “includes” or “including” shall be deemed
to be followed by the words “without limitation”. The titles and headings of the
sections in the Plan are for convenience of reference only, and in the event of
any conflict, the text of the Plan, rather than such titles or headings, shall
control. References to any statute shall be deemed to refer to such statute as
may be amended from time to time and any rules, regulations other authoritative
guidance promulgated thereunder by the appropriate governmental authority.
References to a Person are also to its permitted successors and assigns
(including, with respect to the Company, any successor or assignee to the
Company’s business or assets who becomes bound by the Plan pursuant to
Article VII).
ARTICLE II
Eligibility
SECTION 2.01 Participation. Each Tier I Employee and Tier II Employee shall be a
Participant; provided that any Tier I Employee or Tier II Employee may be
designated as not being a Participant by action of the Plan Administrator at any
time.
SECTION 2.02 Duration of Participation. A Participant shall cease to be a
Participant when he or she is no longer an Employee as defined herein or
otherwise ceases to hold a position that qualifies him or her as a Tier I
Employee or Tier II Employee. Notwithstanding the foregoing, a Participant who
is entitled, as a result of ceasing to be an Employee, to payment of Separation
Benefits or any other amounts due under the Plan shall remain a Participant
until all such Separation Benefits have been paid to the Participant.
ARTICLE III
Separation Benefits
SECTION 3.01 Termination of Employment.
(a) Terminations That Give Rise to Separation Benefits Under This Plan. If a
Participant’s employment with the Company and its Subsidiaries is terminated by
the Company or a Subsidiary without Cause, the Participant shall be eligible to
receive Separation Benefits under the Plan.
(b) Terminations That Do Not Give Rise to Separation Benefits Under This Plan.
If a Participant’s employment with the Company and its Subsidiaries is
terminated for any of the following reasons, the Participant shall not be
entitled to Separation Benefits under the Plan:
(i) a termination by the Company or a Subsidiary for Cause;





--------------------------------------------------------------------------------



(ii) a termination by the Company or a Subsidiary as a result of the
Participant’s inability to perform the essential functions of his or her
position with or without a reasonable accommodation that is required by law;
(iii) the death of the Participant;
(iv) a termination by the Participant due to retirement, or a termination by the
Participant if the Participant has announced his or her retirement on or prior
to the Effective Date; or
(v) the voluntary termination by the Participant, including, for the avoidance
of doubt, the termination of the Participant under any voluntary separation plan
announced or implemented by the Company.
SECTION 3.02 Separation Benefits.
(a) Separation Benefits. If a Participant incurs a termination of employment
described in Section 3.01(a) and satisfies the Release Condition, then the
Company or a Subsidiary, as appropriate, shall pay or provide the following:
(i) Cash Severance:
A.Tier I Employee: An amount equal to 2.0 times the sum of (A) Base Salary and
(B) the Bonus Amount; or
B. Tier II Employee: An amount equal to 1.5 times the sum of (A) Base Salary and
(B) the Bonus Amount.
(I) If the Date of Termination is on or prior to December 31, 2021:
(x) the Base Salary portion of the cash severance amount shall, in each case, be
payable in substantially equal installments consistent with the Company’s
payroll practices over a 12-month period following the Date of Termination,
beginning with the Company’s next regular payroll period on or following the
60th day following the Date of Termination; provided that any such installments
that would otherwise have been payable to the Participant prior to such 60th day
shall be accrued and paid to the Participant in a lump sum in the first regular
payroll period on or following the 60th day following the Date of Termination;
and
(y) the Bonus Amount portion of the cash severance amount shall, in each case,
be payable in a lump sum during the first 90 days of the calendar year following
the year in which the Date of Termination occurs and otherwise at the same time
bonuses are paid generally to participants in the Annual Incentive Plan.





--------------------------------------------------------------------------------



(II) If the Date of Termination is after December 31, 2021, the full cash
severance amount (i.e., the Base Salary portion and the Bonus Amount portion)
shall be payable in substantially equal installments consistent with the
Company’s payroll practices over a 12-month period following the Date of
Termination, beginning with the Company’s next regular payroll period on or
following the 60th day following the Date of Termination; provided that any such
installments that would otherwise have been payable to the Participant prior to
such 60th day shall be accrued and paid to the Participant in a lump sum in the
first regular payroll period on or following the 60th day following the Date of
Termination;
(ii) Pro Rata Bonus: A pro rata portion of the Participant’s annual bonus under
the Annual Incentive Plan in respect of the year in which the Date of
Termination occurs (determined by multiplying (A) the Bonus Amount by (B) a
fraction, the numerator of which is the number of days between (and inclusive
of) the first day of the applicable bonus program year and the Date of
Termination, and the denominator of which is the total number of days in the
applicable bonus program year). If the Date of Termination is on or prior to
December 31, 2021, such prorated bonus shall be payable at the same time bonuses
are paid generally to participants in the Annual Incentive Plan (and in all
events no later than the fifteenth day of the third month following the end of
the applicable performance period). If the Date of Termination is after December
31, 2021, such prorated bonus amount shall be payable with the Company’s next
regular payroll period on or following the 60th day following the Date of
Termination (and in all events no later than March 15 of the calendar year
following the calendar year in which the Date of Termination occurs);
(iii) Welfare Benefits: Until the second anniversary of the Date of Termination,
the Company shall maintain in full force and effect the basic life, medical and
dental plans in which the Participant (and, as applicable, the Participant’s
eligible dependents) were participating immediately prior to the Date of
Termination, and shall permit the Participant (and, as applicable, the
Participant’s eligible dependents) to continue participation in such plans
through such two-year period, at the same rates and levels in accordance with
the terms of such plans (the “Continued Benefits”), subject to the following:
A.The Participant’s continued participation must be possible under the general
terms and provisions of such plans;
B.If the Participant’s continued participation in any such plan is barred due to
the eligibility and participation requirements of such plan as then in effect,
the Company shall arrange to provide benefits substantially similar to those to
which the Participant was entitled to receive under such plan prior to the Date
of Termination, and in such event, appropriate adjustments shall be made so that
the after-tax value thereof to the Participant is similar to the after-tax value
of the benefit plan in which participation is barred;
C.The Continued Benefits shall be subject to the application of any Medicare or
other coordination of benefits provisions under the applicable medical or
welfare benefit plan;





--------------------------------------------------------------------------------



D.The Continued Benefits are contractual only and are not to be considered a
continuation of coverage as provided under COBRA; and
E.For purposes of determining the Participant’s eligibility (but not the time of
commencement of coverage) for retiree medical and dental benefits pursuant to
such Company plans as are in effect at the time of the Date of Termination, the
Participant shall be considered to have remained employed until two years after
the Date of Termination and to have retired on the last day of such period, and
the Participant’s eligibility for retiree medical and dental coverage (and the
cost of such coverage), will be the same as if the Participant had elected and
received benefits under Option A of the Occidental Petroleum Corporation Notice
and Severance Pay Plan;
(iv) Long-Term Incentive Awards: Notwithstanding anything to the contrary in any
individual award agreement between the Company and the Participant:
A. Terminations On or Prior To December 31, 2021: If the Date of Termination is
on or prior to December 31, 2021, immediate vesting in full of all
service-vesting conditions of all of the Participant’s outstanding long-term
incentive awards (including equity-based and cash-based awards, phantom awards
and retention awards), it being understood that any such outstanding awards that
are also subject to satisfaction of performance-vesting conditions shall remain
outstanding and shall continue to be eligible to vest subject to the
satisfaction of such conditions based on the actual results of the applicable
financial or other metrics and shall be payable on the regular payment dates as
per the terms of the applicable award agreement; provided that any individual
performance goals that are not based on objective financial performance criteria
shall be deemed earned at target as of the Date of Termination;
B. Terminations After December 31, 2021: If the Date of Termination is after
December 31, 2021:
(I) pro rata vesting of the unvested portion of each of the Participant’s
outstanding long-term incentive awards (including equity-based and cash-based
awards, phantom awards and retention awards) that are subject solely to
service-vesting conditions, determined by multiplying (x) the number of shares
covered by such unvested portion and (y) a fraction, the numerator of which
equals the number of days between (and inclusive of) the vesting start date of
such award and the Date of Termination, and the denominator of which is equal to
the total number of days in the applicable vesting period; and
(II) with respect to the unvested portion of Participant’s outstanding long-term
incentive awards that are subject to performance-vesting conditions, a pro rata
portion thereof (determined by multiplying (x) the number of shares covered by
such unvested portion and (y) a fraction, the numerator





--------------------------------------------------------------------------------



of which equals the number of days between (and inclusive of) the first day of
the applicable performance period of such award and the Date of Termination, and
the denominator of which is equal to the total number of days in the applicable
performance period) shall continue to be eligible to vest subject to the
satisfaction of performance-vesting conditions based on the actual results of
the applicable financial or other metrics and shall be payable on the regular
payment dates as per the terms of the applicable award agreement; provided that
any individual performance goals that are not based on objective financial
performance criteria shall be deemed earned at target as of the Date of
Termination;
provided, further, that if the individual award agreement between the Company
and the Participant or other contract applicable to any long-term incentive
award held by the Participant provides for more favorable vesting treatment than
provided in the Plan, then the more favorable treatment shall apply to such
award;
(v) Outplacement: Outplacement services pursuant to the Company’s executive
outplacement program, at the Company’s sole cost for up to nine months following
the Date of Termination; and
(vi) Accrued Vacation: Within 60 days following the Date of Termination, a cash
payment equal to any banked vacation and vacation earned but not taken as of the
Date of Termination.
(b) Release Condition. In order to receive any of the payments and benefits
outlined in this Section 3.02, the Participant must execute and deliver an
effective waiver and release of claims of the type required by the Occidental
Petroleum Corporation Notice and Severance Pay Plan that becomes irrevocable in
accordance with its terms within 55 days following the Date of Termination (the
“Release Condition”). If a Participant does not satisfy the Release Condition,
the only payment under the Plan to which the Participant would be entitled is
the payment for accrued vacation set forth in Section 3.02(a)(vi).
(c) Restrictive Covenants. In the discretion of the Plan Administrator, the
payments and benefits outlined in this Section 3.02 shall be conditioned on the
Participant’s entry into, and compliance with, an agreement containing
restrictive covenants (which may include noncompetition and nonsolicitation
restrictions) in the form and subject to the terms approved by the Plan
Administrator.
SECTION 3.03 Other Benefits Payable and Offset.
(a) Accrued Benefits. The Separation Benefits shall be payable in addition to,
and not in lieu of, other accrued or vested or earned but deferred compensation,
rights, options or other benefits that are owed to a Participant upon or
following his or her termination of employment, including accrued amounts or
benefits previously earned and payable under any bonus or other compensation
plans, stock option plan, stock ownership plan, stock purchase plan, life
insurance plan, health plan, disability plan or similar or successor plan, and
any business expenses required to be reimbursed under the applicable policies of
the Company and its Subsidiaries.





--------------------------------------------------------------------------------



(b) Offsets. Notwithstanding the foregoing, any Separation Benefits paid under
the Plan will be reduced, on a dollar-for-dollar basis, by the following, and
such reduction shall be made without any change to the timing of payment in a
manner that would violate Section 409A of the Code:
(i) any payments made or to be made to the Participant to comply with, or
satisfy liability under, the WARN Act requiring payments in connection with an
involuntary termination of employment, plant shutdown, or workforce reduction,
including amounts paid in connection with paid leaves of absence, back pay,
benefits, and other payments intended to satisfy such liability or alleged
liability; and
(ii) any payment provided to Participant after the Date of Termination that
Participant was not legally entitled to receive (e.g., salary continuation for a
short period of time following the Date of Termination).
(c) No Duplicative Benefits.
(i) Except as provided in subsection (ii) below, if a Participant is eligible to
receive benefits under (A) the Plan; and (B) any other severance plan, program
or agreement (“Other Source”), then any monetary benefits due under the Plan
will be reduced by the monetary benefits due from the Other Source, with the
result being that the Participant receives, in the aggregate, all monetary
benefits due under the Plan but nothing more. Further, in the event that
nonmonetary benefits are due from an Other Source, the Plan Administrator will
compare such nonmonetary benefits to the nonmonetary benefits due under the Plan
and, where the nonmonetary benefits are of the same nature or class, the
Participant will be provided with the better of the two nonmonetary benefits;
provided, however, under no circumstances shall the Participant receive
duplicate nonmonetary benefits as determined by the Plan Administrator, with the
result being that the Participant receives, in the aggregate, no less favorable
nonmonetary benefits than those due under the Plan. If the Participant is
eligible to receive benefits from any Other Source, the form and timing of
payments under such Other Source will be determined as set forth by such Other
Source, and the form and timing of any remaining monetary and nonmonetary
benefits payable under the Plan will be as described herein without any change
in the timing of payment that would violate Section 409A of the Code.
(ii) No Participant shall be eligible for benefits under the Occidental
Petroleum Corporation Notice and Severance Pay Plan available for regular
full-time employees on the U.S. dollar payroll generally. Notwithstanding
anything in Section 3.02(a) to the contrary, in no event will the Participant’s
separation benefits under the Plan be less than what the Participant would have
otherwise been entitled to receive under the Occidental Petroleum Corporation
Notice and Severance Pay Plan or under Schedule A thereto (Enhanced Separation
Benefits), as applicable.
SECTION 3.04 Payment Obligations Absolute. Unless otherwise determined by the
Plan Administrator, the obligations of the Company and the Subsidiaries to pay
the Separation Benefits as required by the Plan shall be absolute and
unconditional and shall not be affected by any circumstances, including any
set-off, counterclaim, recoupment, defense or other right that the Company or
any Affiliate may have against any Participant. In no event shall a Participant
be obligated to seek other employment or take any other action by way of
mitigation of the amounts payable to a Participant





--------------------------------------------------------------------------------



under any of the provisions of the Plan, nor shall the amount of any payment
hereunder be reduced by any compensation earned by a Participant as a result of
employment by another employer.
ARTICLE IV
Participating Employers
The Company is the sponsor of the Plan. The Company and each Subsidiary that
employs a Tier I Employee or Tier II Employee shall be participating employers
of the Plan. Each Subsidiary that is a participating employer of the Plan shall
only be considered a participating employer with respect to the Participants who
are employees of such Subsidiary.
ARTICLE V
Golden Parachute Policy
Notwithstanding anything herein to the contrary, the Separation Benefits to be
paid pursuant to the Plan to any Participant shall not exceed the amount
permitted under the Company’s Golden Parachute Policy unless such Separation
Benefits are approved by a vote of the Company’s stockholders, provided that any
reduction in Separation Benefits shall be reviewed and approved by written
resolution of the Board and communicated to the affected Participant within 10
business days following such approval.
ARTICLE VI
Certain Tax Rules
SECTION 6.01 Tax Withholding; No Guarantee of Tax Consequences. The Company and
its Affiliates shall have the power to deduct or withhold, or require the
Participant to remit to the Company or its Affiliates, any amount deemed
sufficient to satisfy U.S. Federal, state, local and non-U.S. taxes, as deemed
necessary or appropriate by the Company or its Affiliate. No representation,
commitment or guarantee is made that any amounts paid under the Plan will be
excludable from the recipient’s gross income for any tax purpose, or that any
other tax treatment will apply or be available to such Person.
SECTION 6.02 Six-Month Delay for Specified Employee. Notwithstanding any other
provision to the contrary, if any Participant is a Specified Employee, no
payments under the Plan that constitute nonqualified deferred compensation
subject to Section 409A of the Code shall be made to such Participant prior to
the date that is six months after the Date of Termination, or such earlier date
upon which such amount can be paid or provided under Section 409A of the Code
without being subject to additional taxes thereunder. Following any applicable
six-month delay, all such delayed payments will be paid in a single lump sum on
the earliest date permitted under Section 409A of the Code that is also a
business day.





--------------------------------------------------------------------------------







SECTION 6.03 Cutback of Parachute Payments.


(a) Notwithstanding any other provision to the contrary, if a Participant is a
“disqualified individual” (as defined in Section 280G of the Code) and any
portion of the Separation Benefits or other payments and benefits the
Participant is entitled to receive, has received or would receive in connection
with a “change in ownership or control” as defined in Section 280G of the Code
(collectively, the “Payments”) would constitute a “parachute payment” (as
defined in Section 280G of the Code), then the Payments shall be either
(i) reduced (but not below zero) so that the aggregate present value of the
Payments will be one dollar ($1.00) less than three times such Participant’s
“base amount” (as defined in Section 280G of the Code), such that no portion of
the Payments shall be subject to the excise tax imposed by Section 4999 of the
Code; or (ii) paid in full, whichever produces the better net after-tax result
for such Participant (taking into account any applicable excise tax under
Section 4999 of the Code and any other applicable tax).
(b) The reduction of the Payments, if any, shall be made by reducing the
Payments in the reverse order in which the Payments would be paid or provided
(beginning with such payment or benefit that would be made last in time and
continuing, to the extent necessary, through to such payment or benefit that
would be made first in time).
(c) All determinations as to the Payments to be reduced and the amount of
reduction shall be made by a nationally recognized certified public accounting
firm selected by the Company (the “Accountant”), whose determination shall be
conclusive and binding. It is expressly understood that in determining the
amount of any reduction to the Payments, the Accountant shall conduct a
“reasonable compensation” analysis under Section 280G of the Code, including a
valuation of any applicable noncompetition or other covenant, and the Company
and the Participant shall cooperate in good faith in connection with such
valuation. All such determinations by the Accountant shall be at the Company’s
expense.
(d) If the Accountant, based on controlling precedent or substantial authority,
determines that a Payment has been made or provided and, through error or
otherwise, that Payment, when aggregated with other Payments used in determining
if a “parachute payment” exists, exceeds one dollar ($1.00) less than three
times the applicable Participant’s base amount, the Participant shall
immediately repay such excess to the Company upon notification that an
overpayment has been made. If the Accountant, based on controlling precedent or
substantial authority, determines that a Payment has been reduced pursuant to
this Section 6.03 that could have been fully paid or distributed, the Company
(or applicable payor) shall promptly pay such amount to the Participant,
together with interest at the applicable federal rate provided for in Section
7872(f)(2)(A) of the Code.
SECTION 6.04 Section 409A Considerations. Payments and benefits under the Plan
are intended to be exempt from or compliant with Section 409A of the Code, and
the Company shall interpret and administer the Plan in accordance therewith. The
Company may make amendments to the Plan or revise the timing of any payments to
be made hereunder in accordance with Section 409A of the Code. Each payment made
under the Plan (including each separate installment payment in the case of a
series of installment payments) shall be deemed to be a separate payment for
purposes of Section 409A





--------------------------------------------------------------------------------



of the Code. To the extent any payment subject to the Release Condition is
payable during a specified period that spans two taxable years, then to the
extent such payment is deemed to constitute nonqualified deferred compensation
subject to Section 409A of the Code, such payment shall be made in the second
taxable year. To the extent that any of the payments or benefits provided for
under the Plan are deemed to constitute nonqualified deferred compensation
benefits subject to Section 409A of the Code, references to “termination of
employment”, “termination”, or words and phrases of similar import shall be
deemed to refer to “separation from service” as defined in Section 409A of the
Code, and shall be interpreted and applied in a manner that is consistent with
the requirements of Section 409A of the Code. To the extent that any
reimbursements under the Plan are taxable to a Participant, any such
reimbursement payment due to the Participant shall be paid to the Participant as
promptly as practicable consistent with the Company’s practice following the
Participant’s appropriate itemization and substantiation of expenses incurred,
and in all events on or before the last day of the Participant’s taxable year
following the taxable year in which the related expense was incurred. The
in-kind benefits and reimbursements under the Plan are not subject to
liquidation or exchange for another benefit, and the amount of such benefits or
reimbursements that a Participant receives in one taxable year shall not affect
the amount of such benefits or reimbursements that the Participant receives in
any other taxable year. The Continued Benefits shall be provided at the
Company’s discretion in a manner that is intended to satisfy an exception to
Section 409A of the Code, and therefore not be treated as an arrangement
providing for nonqualified deferred compensation that is subject to taxation
under Section 409A of the Code, or in a manner that otherwise complies with
Section 409A of the Code, including (a) providing such benefits on a nontaxable
basis to the Participant, (b) providing for the reimbursement of medical
expenses incurred during the time period for which the Participant would be
entitled to continuation coverage under a group health plan of the Company under
COBRA, (c) providing that such benefits constitute the reimbursement or
provision of in-kind benefits payable at a specified time or pursuant to a fixed
schedule as permitted under Section 409A of the Code and the authoritative
guidance thereunder or (d) requiring the Participant to pay the actual cost of
such coverage and having the Company reimburse the Participant for such payments
in excess of the rates that would otherwise be required to be paid by the
Participant under Section 3.02 (with such reimbursement, less applicable taxes,
for a particular calendar year during which the Participant received such
coverage to be made within 15 days following the end of such calendar year (but
in no event prior to the date that is six months after the Date of
Termination)).
ARTICLE VII
Successor to Company
The Plan shall bind any successor of the Company, its assets or its businesses
(whether direct or indirect, by purchase, merger, consolidation or otherwise),
in the same manner and to the same extent that the Company would be obligated
under the Plan if no succession had taken place.
In the case of any transaction in which a successor would not by the foregoing
provision or by operation of law be bound by the Plan, the Company, as a
condition precedent to such transaction, shall require such successor expressly
and unconditionally to assume and agree





--------------------------------------------------------------------------------



to perform the Company’s obligations under the Plan, in the same manner and to
the same extent that the Company would be required to perform if no such
succession had taken place.
In addition, any successor of the Company must treat employment service with the
Company or any Affiliate (irrespective of whether the Employee was a Participant
at the time of such service) and the successor and its affiliates as continuous
employment service with the Company and its Affiliates for all purposes of
calculating Separation Benefits.
ARTICLE VIII
Amendment and Termination
SECTION 8.01 Amendment and Termination. The Company expects the Plan to be
permanent, but since future conditions affecting the Company or its Subsidiaries
cannot be anticipated or foreseen, the Company must necessarily and does hereby
reserve the right to amend, modify or terminate the Plan at any time by action
of the Plan Administrator, including, for the avoidance of doubt, to revoke the
designation of an Employee as a Participant.
SECTION 8.02 Documentation. The form of any amendment, suspension,
discontinuation or termination of the Plan shall be a written instrument signed
by a duly authorized officer or officers of the Company, certifying that the
amendment, suspension, discontinuation or termination has been approved or
ratified by the Board.
ARTICLE IX
Miscellaneous
SECTION 9.01 Employment Status. This Plan does not constitute a contract of
employment or impose on any Participant, the Company or any Affiliate any
obligation to retain the Participant as an Employee, to change the status of the
Participant’s employment, or to change the policies of the Company or any
Affiliate regarding termination of employment. Nothing contained in the Plan
will be construed as (a) an employment contract between the Company or any
Affiliate and any Employee; (b) a right of any Employee to be continued in the
employment of the Company or its Affiliates; or (c) a limitation of the right of
the Company or its Affiliates to discharge any Employee, with or without Cause,
at any time. All Employees will be subject to discharge to the same extent as if
the Plan had never been adopted.
SECTION 9.02 Special Compensation. Except as otherwise required by law or as
specifically provided in any plan or program maintained by the Company, no
payment under the Plan shall be included or taken into account in determining
any benefit under any pension, thrift, profit sharing, group insurance, or other
benefit plan maintained by the Company.
SECTION 9.03 Sources of Payment. The benefits provided under the Plan will be
paid from the general assets of the Company and its Affiliates in accordance
with the terms and provisions of the Plan. Nothing herein will be construed to
require the Company or any Affiliate to maintain any trust, fund, or otherwise
segregate any amount for the benefit of any Person. Furthermore,





--------------------------------------------------------------------------------



no Person with a claim for Separation Benefits hereunder will have any claim
against, right to, security or other interest in, any fund, account, or assets
of the Company or any Affiliate.
SECTION 9.04 Non-Alienation. No payments, benefits or rights hereunder shall be
subject to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, attachment, garnishment, charge, execution or levy of any kind,
either voluntary or involuntary, by creditors of any Employee or any Employee’s
beneficiary. Any attempt to anticipate, alienate, sell, transfer, assign,
pledge, encumber, attach, garnish, charge, execute or levy any payments,
benefits or rights hereunder will be void and without effect.
SECTION 9.05 Beneficiary. If a Participant is entitled to receive Separation
Benefits but dies prior to receiving entire payment of his Separation Benefits,
the Participant’s remaining Separation Benefits shall be paid in accordance with
the Company’s Benefits Policy for Payments of Deceased Active Employees.
SECTION 9.06 Severability. Any provision in the Plan that is prohibited or
unenforceable in any jurisdiction by reason of applicable law shall, as to such
jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability without invalidating or affecting the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.
SECTION 9.07 Governing Law. The terms, conditions and provisions of the Plan
will be construed, governed and enforced under the laws of the State of Texas,
without regard to its conflicts of law provisions, except as may be preempted by
ERISA or other controlling U.S. Federal law. The Plan is intended to be a “top
hat” plan for purposes of ERISA, and shall be construed accordingly.
ARTICLE X
Administration and Claims Procedures
SECTION 10.01 Administration. The Plan Administrator shall have all powers
necessary or proper to administer the Plan and to discharge its duties
hereunder, and shall have authority to interpret the Plan, apply the provisions
hereof, determine eligibility and make all other determinations necessary for
the administration of the Plan. The Plan Administrator may establish such rules
and procedures as may be necessary to enable it to discharge its duties
hereunder. The Plan Administrator may allocate to others certain aspects of the
management, operation and responsibilities of the Plan, including the employment
of advisors and the delegation of any ministerial duties or functions, to
qualified individuals or entities. In writing, or by custom, practice or in
operation, the Plan Administrator may provide for the allocation or delegation
of any of its duties hereunder to the Vice President Human Resources of the
Company and his or her designee. The Plan Administrator will also be authorized
to engage or employ agents, attorneys, accountants, consultants, and other
advisors which it deems to be necessary or appropriate to assist in discharging
its duties hereunder.
SECTION 10.02 Claims Procedures. Generally, an employee who is eligible to
receive benefits under the Plan does not have to file a claim for such benefits.
If a claimant believes that





--------------------------------------------------------------------------------



he or she did not receive a benefit to which he or she is entitled, the claimant
may file a written claim with the Plan Administrator at the following address
stating all of the facts on which the claim is based:
Attention: Plan Administrator, Executive Severance Plan
        Occidental Petroleum Corporation
        5 Greenway Plaza Suite 110
        Houston, TX 77046
        (713) 215-7000
Within 60 days following receipt of the claim, the Plan Administrator will:
•request any additional information needed to make a decision regarding the
claim;
•pay benefits provided by the Plan; or
•send notification to the Claimant of a decision to deny the claim in whole or
in part.
If additional information is requested or required in order to make a decision
regarding a claim, the claimant will have 60 days from the date the claimant
receives such a request to provide the information. The Plan Administrator’s
decision to pay benefits or deny a claim in whole or in part will be postponed
to allow the claimant to respond to the request. If the claimant does not
provide the information within 60 days after the claimant receives the request,
the claim will be denied unless the claimant has requested and been granted
additional time to provide the information.
If the Plan Administrator denies a claim in whole or in part, the claimant will
receive written notice of the denial within 60 days from the date any requested
additional information was received. The notice will provide the following:
•the specific reasons for the denial of the claim (including the facts upon
which the denial is based) and reference to any pertinent Plan provisions on
which the denial is based;
•if applicable, a description of any additional material or information
necessary for the claimant to perfect the claim and an explanation of why such
material is necessary; and
•an explanation of the claims review appeal procedure including the name and
address of the Person or committee to whom an appeal should be directed.
Within 60 days after the claimant receives the notice of denial from the Plan
Administrator, the claimant may request a review of the claim by the Plan
Administrator. The request must be in writing and must state the reason or
reasons why the claimant believes the claim should not have been denied. The
claimant should also include with the written request for an appeal any and all
documents, materials, or other evidence which he or she believes supports





--------------------------------------------------------------------------------



the claim for benefits. The request should be addressed to the Plan
Administrator at the address of the Plan Administrator.
Generally, the Plan Administrator will give the claimant written notice of its
decision within 60 days of the date the claimant’s request for review was
received by the Plan Administrator. However, if the Plan Administrator finds
that special circumstances exist, its decision may be given to the claimant more
than 60 days after the date the claimant’s request was received, but not later
than 120 days after such date. The Plan Administrator’s notice of its decision
will include specific reasons for its decision and specific references to the
provisions of the Plan on which its decision is based. The decision of the Plan
Administrator shall be final, conclusive and binding on all Persons (including
Employees, Participants and beneficiaries).
Prior to authorizing and awarding any Separation Benefits hereunder, the Plan
Administrator may require the claimant to provide additional information, and to
complete any required or requested releases, forms or other documents hereunder,
including filing of all claims and requests for payment from any other source.
SECTION 10.03 Legal Proceedings. Any claims and disputes between or among any
Persons arising out of or in any way connected with this Plan shall be solely
and finally settled by Plan Administrator, acting in good faith, the
determination of which shall be final. Unless prohibited by applicable law, no
legal action may be commenced prior to the completion of the benefits claims
procedure described in the Plan. In addition, no legal action may be commenced
after the later of 180 days after receiving a written response of the Plan
Administrator to an appeal or 365 days after the date the claimant was
terminated. If any such judicial proceeding is undertaken, the evidence
presented shall be strictly limited to the evidence timely presented to the Plan
Administrator.



